Citation Nr: 0832504	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  06-23 311	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of a shrapnel wound of the left wrist.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge (VLJ) in April 2007.

The veteran's case was remanded to the Appeals Management 
Center (AMC) for additional development in September 2007.  
When the veteran's case was remanded the issue of whether new 
and material evidence was received to reopen a claim of 
entitlement to service connection for a gastrointestinal 
disability was also on appeal.  The Board reopened the claim 
and remanded the issue of entitlement to service connection 
for a gastrointestinal disability.  The AMC granted 
entitlement to service connection for irritable bowel 
syndrome by way of a June 2008 rating decision.  
Consequently, the only issue remaining on appeal is listed on 
the cover page of this decision.  


FINDINGS OF FACT

1.  The veteran is right-handed

2.  The veteran's service-connected residuals of a shrapnel 
wound of the left wrist was manifested by a tender scar.  
Range of motion testing revealed dorsiflexion to 59 degrees 
and palmar flexion to 39 degrees.  




CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a shrapnel wound of the left wrist have not been 
met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5215, 7804 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) amended 
VA's duties to notify and to assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  Under 38 U.S.C.A. § 5103(a), VA must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, which information and 
evidence VA will obtain, and which information and evidence 
the claimant is expected to provide.  Under 38 C.F.R. § 
3.159, VA must request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim.  The 
notice must be provided before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The RO issued a notice letter with regard to the acne issue 
in October 2004 which advised the veteran of the evidence and 
information needed to substantiate his claim.  This letter 
further advised the veteran of which information and evidence 
VA will obtain, and which information and evidence the 
claimant is expected to provide.  The veteran was also asked 
to provide any evidence in his possession that he believes 
might support his claim.  Subsequent to the Board remand, in 
a letter dated in October 2007, the veteran was also advised 
that in order to establish a higher rating he should submit 
evidence that his disability had worsened.  

Furthermore, additional notice was provided in correspondence 
dated in March 2006 and October 2007 as to both the 
disability rating and effective date elements of his claim.  
Those letters advised the veteran as to the basis for 
assigning both disability ratings and effective dates, and 
explained the type of evidence necessary to substantiate 
claims for a higher evaluation and/or an earlier effective 
date.  Thus, the Board finds that the content of the notice 
provided in the October 2004, March 2006, and October 2007 
letters satisfy each of the elements specified by the U.S. 
Court of Appeals for Veterans Claims (Court) in Pelegrini and 
Dingess.

As to the post-adjudication timeliness of the March 2006 and 
October 2007 notice letters, the record reflects that the 
veteran has had a meaningful opportunity to participate 
effectively in the processing of his claims.  He had the 
opportunity to submit additional argument and evidence.  The 
record reflects that he subsequently responded to the March 
2006 letter by submitting testimony at a video conference 
hearing in April 2007 and his claim as readjudicated in a 
June 2008 supplemental statement of the case (SSOC).  
Furthermore, as the claim is being denied, the Board finds 
that any VCAA notice errors did not affect the essential 
fairness of the adjudication and any procedural defect caused 
by the timing of the notice was cured.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Recently, the Court has held that, for an increased rating 
claim, VCAA notice should include notice that evidence of 
increased severity of the disorder or of greater interference 
with work or activities of daily life is required to support 
a claim for increased evaluation; that it include at least 
general notice of more particularized bases of granting 
increased evaluations where, as here, particular criteria 
beyond mere increase in severity may be required for 
assignment of a higher disability rating; that it include 
notice that a particular rating will be assigned by applying 
diagnostic codes; and that it include notice, in the form of 
examples, of the kinds of evidence required to support the 
increased rating claim.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

However, for initial rating claims, where, as here, service 
connection has been granted and the initial rating has been 
assigned, the claim of service connection has been more than 
substantiated, as it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  In line with the above reasoning, 
Vazquez-Flores v. Peake (dealing with providing additional 
notice in cases of increased ratings) does not apply to 
initial rating claims because VA's VCAA notice obligation was 
satisfied when the RO granted the veteran's claim for service 
connection.  22 Vet. App. 37 (2007).

The Board further finds that the duty to assist requirements 
have also been satisfied in this case.  Specifically, all 
obtainable evidence identified by the veteran relative to the 
issue on appeal has been obtained and associated with the 
claims folder, he was afforded VA examinations, and he has 
not identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.

II.  Factual Background

The veteran's service treatment reports (STRs) reveal no 
complaints, findings, or treatment for a shrapnel wound to 
the left wrist.  The veteran reported that he was right-
handed on an undated report of medical history.  

Associated with the claims file are VA outpatient treatment 
reports dated from July 2001 to May 2008.  In March 2003 the 
veteran reported that he had shrapnel in his left wrist.  In 
November 2007 the veteran reported aching pain in his left 
wrist.  

The veteran was afforded a VA examination in April 2005.  The 
veteran reported that he received a shrapnel wound to left 
wrist while in Vietnam.  He indicated that he did not report 
the wound at that time or at his discharge from service.  The 
veteran reported that he had pain in his left wrist after 
doing too much exercise or lifting more than twenty pounds 
and tenderness when he worked with a wrench.  He denied a 
history of locking, fatigability, or instability of the left 
wrist.  He used no braces for his wrist.  Physical 
examination revealed a scar on the volar radial aspect of the 
left wrist that measured 6.2-centimeters (cm) by 0.1-cm which 
was unadhered to underlying structures but tender in the mid-
scar area.  X-rays of the left wrist showed a solitary, tiny, 
superficial, subcutaneous metallic foreign body along the 
radial aspect of the left wrist and no demonstrable evidence 
of underlying bone or joint abnormality.  Range of motion 
testing was performed but the examination report contained 
conflicting information with regard to these findings.  
Initially the range of motion testing was performed by the 
physician's assistant who performed the examination who 
stated that the veteran was performing at less than one 
hundred percent effort.  However, the examination report also 
contained range of motion testing performed by a 
kinesiotherapist and the results were dissimilar to the 
initial results reported by the physician's assistant.  

The veteran testified at a video conference hearing in April 
2007.  The veteran indicated that his wrist got red and 
swollen and he said he was told that he had arthritis.  He 
said his range of motion was limited.  He testified that a 
separate orthopedic rating should be included with the rating 
for a scar of the wrist.  

The veteran was afforded a VA examination in December 2007.  
He said he last worked three years prior but stopped working 
after he had a stroke.  He indicated that his left wrist did 
not have an effect on his usual activities other than his 
having to reposition his wrist when he had pain.  He reported 
needle-like pain in the radial volar aspect of the wrist 
present once per month brought on by twisting the wrist.  He 
said repositioning the wrist relieved the pain.  He indicated 
that his pain had improved in the past few years.  Physical 
examination of the left wrist revealed a one inch long by 
one-eighth inch wide irregular scar present on the valor 
radial wrist.  An x-ray of the wrist revealed a small 
metallic foreign body present in the deep subcutaneous or 
superficial muscle area of the distal radial volar aspect and 
a small olecranon spur.  There was no redness or swelling.  
There was tenderness to palpation in the scar area.  Range of 
motion testing revealed 58 degrees of extension 
(dorsiflexion), 39 degrees of (palmar) flexion, 30 degrees of 
ulnar motion, and 17 degrees of radial motion.  The veteran 
displayed no manifestations of pain on range of motion 
testing.  Strength testing of the muscles revealed 
symmetrical and normal grip strength and wrist strength.  
There was no additional loss of range of motion of the wrist 
after repetitive motion.  The veteran exhibited no weakened 
movement, excessive fatigability, or incoordination.  The 
examiner diagnosed the veteran with a shrapnel wound to the 
left wrist with residuals of a scar and tenderness with a 
retained metal fragment in the deep subcutaneous or 
superficial muscles of the wrist.  

Private treatment reports from Valentine Medical Center, A. 
Miller, M.D., Sherard's Hearing Aid Center, Pathology 
Services, and K. Lacey, M.D., are unrelated to the issues on 
appeal.  

III.  Legal Analysis 

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  The governing regulations provide that 
the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
In Fenderson, the United States Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the "staging" 
of ratings, finding that, in cases where an initially 
assigned disability evaluation has been disagreed with, it 
was possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal.

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration: the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14.  Here, these 
regulatory provisions were taken into account in assessing 
the range of motion of the veteran's residuals of a shrapnel 
wound of the left wrist. 

The veteran's residuals of a shrapnel wound of the left wrist 
has been rated as 10 percent disabling utilizing Diagnostic 
Code 7804, superficial scars.  38 C.F.R. § 4.118.  The only 
rating available under this code is the presently assigned 10 
percent, and a higher rating is therefore not warranted under 
this code.  As for other potentially applicable codes, the 
veteran's scar is not of the head, face or neck (Diagnostic 
Code 7800), and there is no indication that it causes any 
limitation of function (Diagnostic Code 7805).  It is not 
deep or of a size (144 square inches) that would warrant a 
compensable rating and it is not ulcerated or unstable.  
Diagnostic Codes 7801, 7802, 7803. Consequently, a higher 
rating is not warranted under the codes which pertain to 
scars.  

The Board has also considered whether a separate rating is 
warranted for an orthopedic disability.  The applicable 
Diagnostic Codes which pertain to the wrist are Diagnostic 
Code 5214 (ankylosis of the wrist) and 5215 (limitation of 
motion of the wrist).  38 C.F.R. § 4.71a.  

Diagnostic Code 5214 requires evidence of ankylosis of the 
wrist.  There is no evidence that the veteran's left wrist is 
ankylosed.  A higher rating for the veteran's residuals of a 
shrapnel wound of the left wrist is thus not warranted under 
this code.  

Diagnostic Code 5215 requires dorsiflexion less than 15 
degrees or palmar flexion limited in line with the forearm.  
The December 2007 examination revealed 58 degrees of 
extension (dorsiflexion) and 39 degrees of (palmar) flexion.  
Consequently, the evidence does not establish that the 
veteran's residuals of a shrapnel wound of the left wrist 
warrants a separate rating under Diagnostic Code 5215.  
Additionally, there was no additional loss of range of motion 
of the wrist after repetitive motion.  The veteran exhibited 
no weakened movement, excessive fatigability, or 
incoordination.  

The Board is cognizant that wounds such as those sustained by 
the veteran as a result of shrapnel often result in 
impairment of muscle, bone and/or nerve.  Muscle Group damage 
is categorized as slight, moderate, moderately severe and/or 
severe and evaluated accordingly under 38 C.F.R. § 4.56 
(2007).  In considering the residuals of such injuries, it is 
essential to trace the medical-industrial history of the 
disabled person from the original injury, considering the 
nature of the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. § 
4.41 (2007).

38 C.F.R. § 4.56 provides as follows:

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal; (b) A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged; (c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement; (d) 
Under diagnostic codes 5310 through 5312, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

A slight muscle disability is one where the injury was a 
simple wound of muscle without debridement or infection.  The 
service department record would show a superficial wound with 
brief treatment and return to duty.  There would be healing 
with good functional results. There would be cardinal signs 
or symptoms of muscle disability as defined in 38 C.F.R. § 
4.56(c) (2007).  Objectively, there would be a minimal scar, 
with no evidence of fascial defect, atrophy, or impaired 
tonus.  There would be no impairment of function, or metallic 
fragments retained in muscle tissue.

A moderate muscle disability is one where the injury was 
either through and through, or a deep penetrating wound of 
short track from a single bullet, small shell or shrapnel 
fragment, without the effect of high velocity missile, 
residuals of debridement, or prolonged infection.  The 
service department record (or other evidence) would show in 
service treatment for the wound.  There would be a consistent 
complaint of one or more of the cardinal signs or symptoms of 
muscle disability as defined in 38 C.F.R. § 4.56(c) (2007), 
particularly a lowered threshold of fatigue after average 
use, affecting the particular functions controlled by the 
injured muscles.  Objectively, the entrance (and if present, 
exit) scars would be small or linear, indicating short track 
of missile through muscle tissue.  Some loss of deep fascia 
or muscle substance, or impairment of muscle tonus and loss 
of power or lowered threshold of fatigue when compared to the 
sound side would be present.

A moderately severe muscle disability is one where the injury 
was either through and through, or a deep penetrating wound 
by a small high velocity missile or large low velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intramuscular scarring.  The service 
department record (or other evidence) would show 
hospitalization for a prolonged period for treatment of the 
wound. There would be a consistent complaint of cardinal 
signs or symptoms of muscle disability as defined in 38 
C.F.R. § 4.56(c) (2007), and, if present, an inability to 
keep up with work requirements.  Objectively, the entrance 
(and if present, exit) scars would indicate the track of 
missile through one or more muscle groups.  There would be 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.

A severe muscle disability is one where the injury was either 
through and through, or a deep penetrating wound due to a 
high velocity missile, or large or multiple low velocity 
missiles, or one with a shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intramuscular binding 
and scarring.  The service department record (or other 
evidence) would show hospitalization for a prolonged period 
for treatment of the wound.  There would be a consistent 
complaint of cardinal signs or symptoms of muscle disability 
as defined in 38 C.F.R. § 4.56(c) (2007), which would be 
worse than that shown for moderately severe injuries, and, if 
present, an inability to keep up with work requirements.  
Objectively, there would be ragged, depressed and adherent 
scars, indicating wide damage to muscle groups in the missile 
track.  Palpation would show loss of deep fascia or muscle 
substance, or soft flabby muscles in the wound area.  Muscles 
would swell or harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side would 
indicate severe impairment of function.  If they happen to be 
present, the following would also be signs of severe muscle 
injury: (A) x-ray evidence of minute multiple scattered 
foreign bodies indicating intramuscular trauma and explosive 
effect of missile. (B)  Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests. (D) Visible or 
measurable atrophy. (E) Adaptive contraction of an opposing 
group of muscles. (F) Atrophy of muscle groups not in track 
of the missile, particularly of the trapezius and serratus in 
wounds of the shoulder girdle. (G) Induration or atrophy of 
an entire muscle following simple piercing by a projectile.

In this case, the veteran has acknowledged that he did not 
receive any treatment while on active duty.  Thus, the record 
does not demonstrate that he underwent debridement or 
experienced prolonged infection at the time of the initial 
injury, so as to warrant a rating for moderate disability.  
Furthermore, although the veteran does have a retained 
metallic fragment, the Court has held that 38 C.F.R. § 4.56 
provides for a totality of the circumstances test, and that 
no single factor is controlling.  See Tropf v. Nicholson, 20 
Vet. App. 317 (2006).  Thus, a retained fragment, but itself, 
does not necessarily warrant a finding of moderate 
disability.  Here, there is no evidence of muscle disability, 
such as loss of deep fascia or muscle substance, impairment 
of muscle tonus and loss of power, or lowered threshold of 
fatigue.  There is also no of any of the cardinal signs and 
symptoms of muscle disability as defined by 38 C.F.R. 
§ 4.56(c), such as loss of power, weakness, lower threshold 
of fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  As noted, his most recent VA 
examination showed no manifestations of pain on range of 
motion testing, no weakened movement, excessive fatigability, 
or incoordination in the left wrist.  

The Board is cognizant that the veteran has reported pain and 
tenderness on palpation in his left wrist.  However, such 
manifestations are already contemplated by the 10 percent 
rating assigned under Diagnostic Code 7804.  Overall, the 
Board concludes that his residuals of a shrapnel wound are 
consistent with no more than slight muscle disability due to 
a simple wound of muscle without debridement or infection, 
that healed with good functional results and with no evidence 
of fascial defect, atrophy, or impaired tonus, and presently 
involves a single retained metallic fragment.  See Tropf, 
supra.  The Board notes that all of the muscle groups of the 
hand and forearm provide for a 0 percent rating for slight 
muscle disability.  38 C.F.R. § 4.73, Diagnostic Codes 5307-
5309.  Consequently, the Board finds that a separate or 
higher disability rating is not warranted for muscle 
disability.  

The Board has also considered whether a rating for the 
veteran's residuals of a shrapnel wound of the left wrist is 
warranted based on criteria not specifically defined in the 
rating schedule; however, the evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2007).  The current 
evidence of record does not demonstrate that this disability 
has resulted in frequent periods of hospitalization or in 
marked interference with employment.  § 3.321.  It is 
undisputed that this disability has an adverse effect on 
employment, but it bears emphasis that the schedular rating 
criteria are designed to take such factors into account.  The 
schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability 
in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the 
degrees of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  38 
C.F.R. § 4.1 (2007).  Therefore, given the lack of evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes that a remand to the RO for 
referral to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
shrapnel wound of the left wrist is denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


